In a negligence action by the infant plaintiff to recover damages for personal injuries, and by his father to recover damages for medical expenses and loss of services, plaintiffs appeal: (1) from an order of the Supreme Court, Westchester County, dated June 14,1961, which granted the motion of the defendant Hugh Shea & Sons, a copartnership engaged in the operation of buses for the defendant school district, for summary judgment dismissing the complaint against them (the bus operators), pursuant to rule 113 of the Rules of Civil Practice; and (2) from the judgment of said court, dated June 26, 1961, entered upon said order. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.